Name: Commission Regulation (EEC) No 1614/86 of 27 May 1986 amending, as regards the transitional provisions, Regulation (EEC) No 3590/85 on the certificate and analysis report required for the importation of wine, grape juice and grape must
 Type: Regulation
 Subject Matter: tariff policy;  health;  food technology;  beverages and sugar;  foodstuff
 Date Published: nan

 No L 142/22 Official Journal of the European Communities 28 . 5. 86 COMMISSION REGULATION (EEC) No 1614/86 of 27 May 1986 amending, as regards the transitional provisions, Regulation (EEC) No 3590/85 on the certificate and analysis report required for the importation of wine, grape juice and grape must Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3805/85 (2), and in particular Articles 50 (5), 51 (2) and 65 thereof, Having regard to Council Regulation (EEC) No 354/79 of 5 February 1979 laying down general rules for the import of wines, grape juice and grape must (3), as last amended by Regulation (EEC) No 2633/83 (4), and in particular Articles 1 and la thereof, Whereas the introduction of the new form of the VI 1 document by Commission Regulation (EEC) No 3590/85 (*) has caused certain practical difficulties for imports from certain third countries ; whereas such diffi ­ culties should accordingly be taken into account by adap ­ ting the transitional arrangements laid down in the said Regulation ; HAS ADOPTED THIS REGULATION : Article 1 The following paragraph is hereby added to Article 1 1 of Regulation (EEC) No 3590/85 : 'Until 31 May 1986, Member States shall be authorized to accept the VI 1 document drawn up in accordance with Regulation (EEC) No 2115/76 without such evidence needing to be shown.' Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 27 May 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 54, 5. 3 . 1979, p. 1 . (2) OJ No L 367, 31 . 12. 1985, p. 39 . / 0 OJ No L 54, 5. 3 . 1979, p. 97. (4) OJ No L 251 , 20 . 9 . 1985, p. 3 . 0 OJ No L 343, 20. 12 . 1985, p. 20 .